      Case 1:20-cv-00415-NONE-SAB Document 21 Filed 11/13/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL L. SNOWDEN,                                )   Case No.: 1:20-cv-00415-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                           FOR EXTENSION OF TIME TO FILE A
                                                       )   RESPONSIVE PLEADING
14                                                     )
     W. SULLIVAN, et al.,
                                                       )   (ECF No. 20)
15                                                     )
                      Defendants.                      )
16                                                     )

17            Plaintiff Daniel L. Snowden is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion for an extension of time to file a responsive

20   pleading, filed November 13, 2020.

21            Good cause having been presented, it is HEREBY ORDERED that Defendants are granted until

22   January 15, 2021 to file a responsive pleading.

23
24   IT IS SO ORDERED.

25   Dated:        November 13, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
